985 A.2d 1062 (2010)
294 Conn. 925
STATE of Connecticut
v.
Richard FOURTlN.
SC 18523
Supreme Court of Connecticut.
Decided January 5, 2010.
Susann E. Gill, supervisory assistant state's attorney, in support of the petition.
Robert E. Byron, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 118 Conn.App. 43, 982 A.2d 261 (2009), is granted, limited to the following issue:
"Did the Appellate Court improperly substitute its judgment for that of the jury when it determined that the state did not sustain its burden of proof that the victim was `physically helpless' under General Statutes § 53a-65 (6)?"